DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/6/22 has been entered.
 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-8 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or recite a method of organizing human activity.

In regard to Claim 1, the following limitations can be performed as a mental process by a human being and/or recite a method of organizing human activity, in terms of a human being(s) performing:
[a method of] conducting dialogues with users of [a] service recommending N activities for enhancing mental health of the users, where N is an integer greater than 1, the [method] comprising: 
[…]
receive […] an input from a user […] to initiate […] a dialogue […] about an activity recommended to the user by the […] service from the N activities;
identify a first file […] corresponding to the activity from N files based on the input, wherein the N files respectively correspond to the N activities, and wherein the first file is stored […]; 
include references in the first file to a plurality of portions of a second file […] to conduct the dialogue, wherein the second file includes M portions for conducting dialogues about the N activities, where M is less than N, and wherein the plurality of portions are selected from the M portions based on the activity, wherein the second file is stored […], and wherein the plurality of portions of the second file include a variable assignment feature, and wherein the third file is stored […]; 
identify a third file […] corresponding to a task for performing the activity, wherein the third file represents data for presenting to the user in the dialogue about the activity; 
[creating] the first file, the plurality of portions of the second file, and the third file to generate a [algorithm] to handle the dialogue about the activity;
receive […] additional inputs from the user via the device of the user, and
conduct the dialogue with the user […] based on the additional inputs using the [algorithm] to further enhance mental health of the user.
In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or recite a method of organizing human activity.
Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., a server, processor, memory, instructions, device, and/or compiling code to generate a handler these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., a server processor, memory, instructions, device, and/or compiling code to generate a handler, these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., F1-3 in Applicant’s specification and text regarding same.  See also, e.g., p46 and 130 in regard to compiling code to generate a handler.	
	

Response to Arguments
	Applicant argues on page 8 of its Remarks in regard to the rejection made under 35 USC 101:

    PNG
    media_image1.png
    298
    693
    media_image1.png
    Greyscale

Applicant’s argument is not persuasive.  The 101 rejection identifies which limitations being claimed constitute an abstract idea and identifies what categories of abstract idea that is.
Applicant argues on page 9 of its Remarks:

    PNG
    media_image2.png
    497
    701
    media_image2.png
    Greyscale

Applicant’s argument is not persuasive and for the reasons Applicant cites from the remarks made by the Examiner in the prior Office action.

	Applicant further argues on pages 10-11 of its Remarks:

    PNG
    media_image3.png
    166
    704
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    272
    686
    media_image4.png
    Greyscale

Applicant’s argument is not persuasive.  Examples provided by the Office are not legal authority.  Also, Applicant’s claimed invention is in no way analogous to Example 37 in terms of Applicant does not claim an improvement to GUI technology.  At best, according to Applicant’s specification, Applicant’s claimed abstract idea when embodied as a computer program allegedly executes faster and requires fewer call-outs to external databases by comparison to other prior art computer programs that address the same problem.  This is not analogous to the invention in Example 37 because it does not result in any improvement to any of Applicant’s claimed computing devices.  Applicant’s claimed invention, in other words, does not result in Applicant’s claimed “processor” or “memory” running faster, or using less power, or being able to be manufactured more cheaply.  Applicant’s claimed invention is not, thereby, a technological improvement.  See, e.g., the CAFC’s opinion in Ultramercial in this regard.  Instead, Applicant merely claims an abstract idea in the form of an algorithm that allegedly is able to be executed more quickly and requires fewer external data collection steps than some other prior art algorithms.  Claiming a simpler and more self-contained abstract idea, however, does not necessarily claim patent eligible subject matter.
	Applicant’s arguments on pages 10-12 of its Remarks in regard to its newly claimed limitations are addressed by the updated statement of rejection made supra as well as the responses made to similar argument also made supra.

	Applicant further argues on page 13 of its Remarks:

    PNG
    media_image5.png
    399
    692
    media_image5.png
    Greyscale

Applicant’s argument is not persuasive.  Applicant’s claimed limitations that certain data must being stored (“a variable assignment feature”) is mere data collection and thereby a mental process under CAFC decisions including Electric Power Group.  Applicant claims no function in regard to the “variable assignment feature”.  Applicant does not specifically define “variable assignment feature” in its specification nor is it a term of art in regard to computer software and there is, therefore, no reason to define the BRI of the claimed limitation such that some function is required by its inclusion in the claim.  What is more claiming dynamic data types to have to be included in a data structure is an abstract idea in terms of collecting, displaying, and manipulating data.  See the CAFC’s opinion in, e.g., Intellectual Ventures I v. Capital One, slip. op., at pages 14-15 in this regard.

Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Peter Vasat can be reached at 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715